DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Regarding claim 1, “the front-rear direction” in line 7 lacks antecedent basis and is recommended to be amended to --a front-rear direction-- for antecedent clarity.
Regarding claim 6, “the pitch of the high-compressed portions in the first rear compressed groove” in line 26-28 lacks antecedent basis and is recommended to be amended to --a pitch of the high-compressed portions in the first rear compressed groove-- for antecedent clarity.	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under under 35 U.S.C. 103 as obvious over Kuroda et al. (US 20110251575 A1).
Regarding claim 1, Kuroda discloses an absorbent article ("absorbent article"; Abstract) comprising 
a main body ("absorbent article 1"; [0021]; fig. 1) including a liquid-permeable topsheet ("liquid-permeable sheet 2"; [0021]; fig. 2), 
a liquid-impermeable backsheet ("liquid-impermeable sheet 3"; [0021]; fig. 2), and 3
an absorbent body ("absorption body 4"; [0021]) disposed between the topsheet and the backsheet ("sandwiched between the liquid-permeable sheet and the liquid-impermeable sheet"; [0021]), 

wherein the compressed groove 7a-f includes a pair of front-rear direction compressed grooves extending in the front-rear direction (7a & 7b; fig. 1), 
wherein the front-rear direction compressed grooves (7a & 7b; fig. 1) each include high-compressed portions ("high-compressed part 8"; [0023]; fig. 2) and a low-compressed portion ("low-compressed part 9"; [0023]; fig. 2) that is less deeply recessed than the high-compressed portions ("high-compressed part is compressed in a ratio of 90% or more based on the thickness of absorption body in the vicinity of the high-compressed part, and the low-compressed part is compressed in a ratio of 20% to less than 90%"; [0023]; fig. 2), and 
each include a first rear compressed groove (“right and left compressed grooves 7a' and 7b'”; [0048]; Annotated fig. 6) formed in a region corresponding to an intergluteal cleft of a wearer when attached ("right and left compressed grooves are located to extend across the position corresponding to the excretion part"; [0042]; fig. 6), and 
a middle compressed groove (7a" & 7b"; [0048]; Annotated fig. 6) formed forward of the first rear compressed groove (Annotated fig. 6).
Kuroda does not explicitly disclose wherein a total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove 
However, Kuroda teaches that the total area per unit length of the high-compressed portions (the dark areas in fig. 4) in configuration A of Fig. 4 is noticeably less than configuration C. The total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove with configuration A of Fig. 4 is smaller than the total area per unit length in the front-rear direction of the high-compressed portions in the middle compressed groove with configuration C. 

    PNG
    media_image1.png
    327
    457
    media_image1.png
    Greyscale

Moreover, Kuroda teaches that the shape of the nearly transverse high-compressed part is not particularly limited and may differ in the shape from each other ([0026]). Kuroda also teaches that any of the designs and/or arrangements shown in Fig. 4 may be utilized within any of the compressed grooves ([0040]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a total area per unit 

    PNG
    media_image2.png
    522
    460
    media_image2.png
    Greyscale

Annotated Fig. 6
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 2, Kuroda fails to explicitly disclose that a groove width of the first rear compressed groove is smaller than a groove width of the middle compressed groove. However, Kuroda teaches that the width of the compressed grooves may be 
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 3, Kuroda fails to explicitly disclose that a pitch of the high-compressed portions in the first rear compressed groove is greater than a pitch of the high-compressed portions in the middle compressed groove. 
However, Kuroda teaches that the pitch of the high-compressed portions can be varied ([0034]; fig. 4), that configuration A in fig. 4 has a pitch of high-compressed portions greater than that of configuration C (fig. 4), and that any of the designs and/or arrangements shown in Fig. 4 may be utilized within any of the compressed grooves ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a pitch of the high-compressed portions in the first rear compressed groove is greater 
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 4, Kuroda discloses the front-rear direction compressed grooves each include a second rear compressed groove formed backward of the first rear compressed groove (see Annotated fig. 6 above), 
Kuroda does not explicitly disclose wherein a total area per unit length in the front-rear direction of the high-compressed portions in the second rear compressed groove is greater than the total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove.
However, Kuroda teaches that the shape of the nearly transverse high-compressed part is not particularly limited and may differ in the shape from each other ([0026]) and that the total area per unit length of the high-compressed portions (the dark areas in fig. 4) in configuration A of Fig. 4 is noticeably less than configuration C. Kuroda also teaches that any of the designs and/or arrangements shown in Fig. 4 may be utilized within any of the compressed grooves ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a total area per unit length in the front-rear direction of the high-compressed portions in the second rear compressed groove is greater than the total area per unit length in the 
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 5, Kuroda fails to disclose that a groove width of the second rear compressed groove is greater than a groove width of the first rear compressed groove. However, Kuroda discloses that the width of the compressed grooves may be varied ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a groove width of the first rear compressed groove is smaller than a groove width of the middle compressed groove, for the purpose of allowing the rigidity of the compressed groove between a nearly transverse high-compressed part region and a nearly 
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 6, Kuroda fails to explicitly disclose that a pitch of the high-compressed portions in the second rear compressed groove is smaller than the pitch of the high-compressed portions in the first rear compressed groove.
However, Kuroda teaches that the pitch of the high-compressed portions can be varied ([0034]; fig. 4), that configuration A in fig. 4 has a pitch of high-compressed portions greater than that of configuration C (fig. 4), and that any of the designs and/or arrangements shown in Fig. 4 may be utilized within any of the compressed grooves ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a pitch of the high-compressed portions in the first rear compressed groove is greater 
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizutani (US 5795345 A) - A sanitary napkin comprising a pair of grooves being formed in a top surface of the napkin by compression-molding along transversely opposite sides of the napkin, and each of these grooves has lower and higher density compressed zones arranged on a bottom thereof alternately in a longitudinal direction thereof.
Minami (US 20130123729 A1) - An absorbent article having compressed grooves wherein the surface sheet is pressed to the absorbent body along the longitudinal direction are provided in the absorbent article. The compressed grooves are divided into at least a central compressed groove and posterior compressed grooves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.Y./Examiner, Art Unit 3781  
                                                                                                                                                                                                      /QUANG D THANH/Primary Examiner, Art Unit 3785